Citation Nr: 0022423	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 712	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for PTSD.

The Board observes that the veteran has asserted, and the RO 
has certified as an issue, a claim that the RO's denial of 
service connection for PTSD was clearly and unmistakably 
erroneous (CUE).  Under 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  As the veteran's claim of 
entitlement to service connection for PTSD has not been the 
subject of a final and binding determination, but is 
currently on appeal, the Board does not have jurisdiction 
over a CUE claim at this time. 

The veteran was awarded non-service connected pension 
benefits by a rating decision in September 1996.  The award 
was based on a finding that the veteran is totally and 
permanently disabled by multiple disabilities.  For pension 
purposes, a non-service connected (NSC) back condition was 
evaluated as 40 percent disabling and a NSC neuropsychiatric 
disability was evaluated as 30 percent disabling. The veteran 
has asserted that the NSC psychiatric condition merited a 
higher evaluation, and the RO certified that claim as an 
issue on appeal.  However, as non-service connected pension 
benefits were granted, the Board finds that any disagreement 
with the RO's rating of psychiatric disability for pension 
purposes is moot.  

In June 2000, the appellant waived his right to an in-person 
hearing before a Member of the Board and indicated a desire 
for a videoconference hearing.  The videoconference hearing 
was held before the undersigned on June 21, 2000. 


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§ 1110, 1131 (West 1991). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

38 C.F.R. § 4.125 (1999) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-expierenced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The veteran contends that he suffers from PTSD as a result of 
a sexual assault by another soldier while he was on active 
duty at Fort Bliss, Texas, in April or May 1975.

With regard to the requirement of a diagnosis, the Board 
notes that, at a VA psychiatric examination in September 
1998, the examiner diagnosed "PTSD features", which, the 
Board finds, was not a diagnosis of the disorder PTSD.  In 
October 1999, the veteran was evaluated by a VA clinical 
psychologist, who stated, "From this interview, there seems 
to be clear evidence of the diagnosis of PTSD based on his 
history of sexual assault."  For the purpose of the well 
grounded claim analysis, the Board will assume, without 
deciding, that the psychologist rendered a diagnosis of PTSD 
in October 1999.  The veteran's claim for service connection 
for PTSD is thus well grounded.

With regard to the requirement of credible supporting 
evidence of the claimed stressor, the Board notes that the 
veteran's service medical records  and service personnel 
records are negative for any reference to a sexual assault.  
The veteran contends, however, that there is circumstantial 
evidence that the claimed sexual assault occurred, which 
consists of : his poor performance as a soldier after the 
time of the claimed assault, including going AWOL; his use of 
illegal drugs after the time of the claimed assault; and 
postservice suicide attempts or gestures.

The veteran's service personnel records show that he was 
absent from his unit on a day in June 1975, a day in July 
1975, and a day in March 1976.  The records also show that 
the veteran missed formations and was referred to counseling 
sessions.  In March 1976, the veteran's commanding officer 
recommended his separation from service for poor performance, 
substandard appearance, and complete lack of necessary 
motivation or potential to meet acceptable standards.  The 
service personnel records contain a statement by a sergeant 
in March 1976 that the veteran was a known user of narcotics.

At a VA psychiatric examination in August 1995, the veteran 
gave a history of heroin use since 1983.

In support of his claim, the veteran submitted statements by 
his mother and his sister.  His mother stated that, after the 
veteran returned from service, he had "a terrible 
nightmare".  His mother and his sister also stated that, at 
unspecified times, the veteran attempted to hang himself and 
overdosed on heroin.  

The Board notes that postservice treatment and examination 
records multiple diagnoses of heroin and substance abuse.  
The veteran has admitted to use of heroin, cocaine, LSD, 
mescaline, angel dust, PCP, and alcohol, and he has reported 
sniffing glue as a teenager. 

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) stated that, in 
cases in which a claim for service connection for PTSD is 
based on a personal assault, VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, § 5.14(c) (Feb. 20, 1996) provides special 
evidentiary development procedures to be followed.  The VA 
Adjudication Procedure Manual provides that the required 
credible supporting evidence of a noncombat stressor may be 
obtained from service records or other sources.  M21-1, Part 
VI, 11.38.  Specific to claims based upon personal assault, 
M21-1, Part III, 5.14c provides an extensive list of 
alternative sources competent to provide credible evidence 
which may support the conclusion that the event occurred.  
That section of M21-1 contains an exhibit entitled "Suggested 
Development Letter for PTSD Claims Based on Personal Trauma."  
The record in this case shows that the RO requested a 
stressor statement from the veteran but the more specialized 
PTSD collateral development procedures relating to assaults 
have not been completed in this case.  This case will, 
therefore, be remanded to the RO for further development.  

On another matter, the Board notes that a rating decision in 
May 1998 denied entitlement to special monthly pension on 
account of a need for regular aid and attendance or 
housebound status.  The veteran filed a statement in July 
1998, which, the Board finds, constituted a notice of 
disagreement and initiated an appeal on that issue.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the special 
monthly pension issue.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet. App. 238 (1999).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, this 
case is remanded to the RO for the following development:

1.  The RO should advise the appellant of 
the potential alternative or collateral 
sources listed in M21-1, Part III, 
5.14c(5), for supporting evidence 
regarding the sexual assault which he 
alleges occurred in service.  The use of 
the exhibit in M21-1 entitled "Suggested 
Development Letter for PTSD Claims Based 
on Personal Trauma" is recommended.  The 
veteran and his representative are 
advised that such information is vitally 
necessary to attempt to obtain supportive 
evidence of the alleged event.

2.  Thereafter, the RO should take 
appropriate action to request any 
supporting evidence from alternative 
sources identified by the veteran.  The 
Board again must emphasize that the 
ability of VA to assist in this matter is 
directly dependent upon the actions of 
the claimant in providing evidence or in 
identifying specifically where such 
alternative or collateral evidence might 
be obtained.

3.  Thereafter, the RO should prepare a 
report detailing any evidence supporting 
the veteran's allegation of a sexual 
assault during his period of active 
service, and the RO should make a 
determination as to whether there is 
credible supporting evidence of the 
claimed stressor.

4.  If, and only if the RO determines 
that there is credible supporting 
evidence of the claimed sexual assault, 
the RO should arrange for the veteran to 
be accorded an examination by a VA 
psychiatrist.  The examiner must review a 
copy of this Remand and the claims file.  

The purpose of the examination is to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including PTSD sub-scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only a verified history detailed in 
the report provided by the RO may be 
relied upon.  

If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
specifically state whether PTSD is 
related to a sexual assault during the 
veteran's period of active service. 

5.  The appellant is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
necessary VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999). 

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified stressor.  
If the examiner relied upon a history 
which is not verified, the examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7. Vet. App. 70, 77 
(1994).

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

8.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which denied entitlement to special 
monthly pension.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from that determination.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  An additional purpose of this Remand is to comply 
with the holding of the Court in Manlincon v. West, 12, Vet. 
App. 238 (1999).  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 

(1999).  No action is required of the veteran until he is 
notified.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


